IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44335

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 432
                                                 )
       Plaintiff-Respondent,                     )   Filed: April 17, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
MATTHEW H. BOWERS,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho, Nez
       Perce County. Hon. Jay P. Gaskill, District Judge.

       Judgment of conviction and concurrent unified sentences of life, with a minimum
       period of confinement of fifteen years, for seven counts of lewd conduct with a
       child under sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Matthew H. Bowers was found guilty of seven counts of lewd conduct with a child under
sixteen. Idaho Code § 18-1508. The district court sentenced Bowers to concurrent unified terms
of life, with fifteen years determinate. Bowers appeals asserting that the district court abused its
discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bowers’ judgment of conviction and sentences are affirmed.




                                                   2